Citation Nr: 0915746	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, G.C.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1978 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined new and material evidence had not been 
submitted to reopen a claim of service connection for 
schizophrenia.  

In February 2007, the Veteran and his spouse testified before 
the undersigned at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in May 2007, at 
which time the Board determined new and material evidence had 
not been submitted to reopen the Veteran's claim of service 
connection for schizophrenia.  That decision was appealed to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  The record contains a Joint Motion for Remand, 
dated in March 2008, wherein the Veteran's attorney and the 
VA General Counsel agreed to remand the Veteran's claim.  In 
March 2008, a CAVC order was issued, remanding the Veteran's 
claim for reasons which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.


REMAND

The March 2008 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to notify and assist.  Specifically, the Joint Motion noted 
that VA has a duty to notify the Veteran of the information 
and evidence that is necessary to substantiate his claim, as 
well as a duty to assist the Veteran in the development of 
his claim, and concluded that VA did not comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) when it did not 
provide adequate notice as to the Veteran's claim to reopen 
or attempt to obtain the Veteran's records from the Social 
Security Administration (SSA).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the 
Court held that the VCAA notice in a matter where the Veteran 
is attempting to reopen a claim must include the bases for 
the denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

The Veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for schizophrenia.  In a 
rating decision dated August 1978, the RO denied entitlement 
to service connection for schizophrenia.  In denying the 
Veteran's claim, the RO noted that, while the Veteran was 
treated for schizophrenia during service, the Veteran's 
schizophrenia existed prior to service and there was no 
evidence that his schizophrenia was aggravated during 
service.  The Veteran did not appeal the RO's August 1978 
determination.  Therefore, the August 1978 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  

In June 1983, the RO confirmed its previous denial of the 
Veteran's claim.  The Veteran did not appeal the RO's June 
1983 determination; thus, the June 1983 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  

In the present appeal, the Veteran was notified of the 
meaning of "new and material evidence," in general, but he 
was not provided with the reasons for the previous denial or 
a description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  Therefore, on remand, the RO 
will be requested to provide the Veteran with notice that 
complies with the VCAA, its implementing regulation, 
38 C.F.R. § 3.159(b)(1), and Kent, supra.  

In addition to the foregoing, the March 2008 Joint Motion 
noted that, although the Veteran testified that he is 
receiving disability benefits through the Social Security 
Administration (SSA), the evidentiary record does not contain 
SSA records related to the Veteran or a request from VA to 
SSA for the Veteran's records.  Indeed, review of the record 
reveals that the actual SSA decision and the reports and 
records considered by SSA in making its decision are not 
contained in the claims folder.  VA's duty to assist the 
Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2008).  
Therefore, because these records may contain pertinent 
information to this claim, VA is obligated to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159(b)(1) 
are fully complied with.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully documented in the claims 
file, to include the preparation of a 
memorandum of unavailability, if 
necessary.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If any new and material 
evidence is submitted, additional 
development should be completed, to 
include obtaining a nexus opinion as 
deemed necessary.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




